Title: To James Madison from Caleb Nichols, [ca. 17 July] 1812
From: Nichols, Caleb
To: Madison, James


[ca. 17 July 1812]
The earnest Petition of Caleb Nichols of Plattsburgh in the State of N. Y. humbly Showeth, that Whereas the U. S. have Declared war against G. B. And Whereas Canada and Novascotia, Nay Hallifax alone, are worth continuing the war for. And Whereas it is reported, which report your Petitioner believes to be true, that the British orders in Council have been recinded. And Whereas the British Ministry will expect that the U. S. will make peace merely because G. B. has recinded her orders. And Whereas the U. S. ought by all means to possess themselves of those Promises before they permit G. B. to make any overtures for Peace. And Whereas it is of infinite importance to the Commerce of the U. S. that G. B. Should not, but that the U. S. Should possess Hallifax. And Whereas G. B. is unable to remunerate the U. S⟨.⟩ in Cash for her Spoliations on that Commerce. And Whereas peace ought not to be made with G. B. without payment, in Some way, for all the damages Sustained by them on the ocean. And Whereas after the Conquest of those Provinces and their erection into a State or States of the U. S. it will not be Necessary to keep on foot a Standing army. And Whereas while G. B. is in possession of those Provinces and whenever the U. S. have any difference with her it will always be necessary to keep a Standing army, which may aid Some a[m]bitious popular individual to divide the Northern from the Southern States and to usurp the Government of the former. And Whereas after the Conquest of Canada the Indians will be absolutely dependant on the U. S. Therefore your Petitioner humbly prays that the War may be Continued until C. and N. are Conquered and that at the Conclusion of a Peace they may continue in the possession of the U. S. as part of the indemnity for Spoliations and to deprive the British Navy of Timber and an Assylum in North America. And Whereas it is important that the best plan for the Conquest of Canada Should be Addopted. And Whereas your Petitioner from a long residence on the frontiers has become acquainted with the Strength oppinions and feelings of the Inhabitants of Upper and lower Canada and therefore ought to be a better Judge of the Point and Manner of Attack than those Who have not a particular knowledge of those circumstances. And Whereas it is your Petitioners decided oppinion that it will be more difficult to conquer the Upper than the lower, except Quebect, Province, because the Subjects of the former are infinitely More loyal than those of the latter, unless by the conquest of Montreal, by which to cut off the Communication between the upper and lower Province, when the former would fall of Course without Sending a Single Soldier into it. Your Petitioner ther⟨e⟩for reiterates his humble Prayer that the troops and Melitia of the U. S. May be, especially the old Regiments, immediately except enough of the Melitia to guard our frontiers on upper Canada from depredations, collected at Plattsburg⟨h⟩ and from thence Marched directly to the River S’t Lawrence in the Neighbourhood of Montreal or dow[n] Lake Champlain to S’t Johns in the Boats which are now building and then cross by Land to the River S’t L. and Carry the Boats to the latter River to Carry the Troops over to Montreal. Twelve Thousand Regulars with as Many Melitia would be able to take Montreal in a week or a fortnight from the time they Started from Plattsburgh. The Regulars could winter in Montreal in the British Barracks &c and keep the upper Province in Check and their places being Supplied by Melitia, March in the Spring to the Siege of Quebect.
Caleb Nichols
